Pennsylvania Rules of the Judicial Ethics Advisory Board

Subchapter A. Preliminary Provisions.

***

Rule 104. Pennsylvania Judicial Ethics Advisory Board

***

(b) Submissions from Representative Courts and Judicial Organizations. The
President Judges of the Superior and Commonwealth Courts shall submit to the
Chief Justice the names of three candidates for each Board position to be filled by
a judge of their respective courts. The PCSTJ shall submit to the Chief Justice the
names of three candidates for each Board position to be filled by a judge of a common
pleas court or a judge of the Philadelphia Municipal Court. The SCJAP shall submit to
the Chief Justice the names of three candidates for each Board position to be filled by a
magisterial district judge. The Supreme Court shall select appointees for those positions
from the names submitted. In the absence of submissions, the Supreme Court shall
proceed to fill the Board positions.
(c) Terms and Vacancies. The first nine appointments to the Board shall be for staggered
terms as follows: three members appointed for [nine] six years, three members for [six]
four years, and three members for [three] two years. Thereafter, a new appointment to
the Board shall be for a single [nine] six-year term. A vacancy shall be filled from the
same membership category[, or in the case of a representative judicial organization,]
using the same process[,] from which the vacating member was appointed.
Appointments to fill a vacancy shall be for the balance of the term vacated.

***